This cause having heretofore been submitted to the Court upon the transcript of the record and the decree herein and the brief and argument of counsel *Page 301 
for the appellant and the record having been seen and inspected, and the Court being now advised of its judgment to be given in the premises, it seems to the Court that there is no error in the decree. It is therefore considered, ordered, and decreed by the court that the said decree of the Court be, and the same is hereby affirmed.
BUFORD, C.J., AND ELLIS AND BROWN, J.J., concur.